Citation Nr: 0704988	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1996 to August 
1998.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA Regional Office (RO) in Fargo, North Dakota that denied 
service connection for asthma. 

This case was remanded by a decision of the Board dated in 
March 2006.


FINDING OF FACT

There is competent clinical evidence of record that the 
veteran's asthma most likely began during military service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor or the veteran, 
asthma was incurred in service. 38 U.S.C.A. §§  1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed symptoms of asthma in 
service for which service connection should be granted.  

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal, further assistance is unnecessary to aid 
the appellant in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp 2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual Background

The veteran's service medical records are not available and 
VA efforts to retrieve them have been unsuccessful.  He filed 
a claim for service connection for asthma in October 2003 
stating that while in service, he developed respiratory 
symptoms, including shortness of breath, for which he took 
over-the-counter medication.  He related that when he got out 
of service, his symptoms became worse and that he was 
hospitalized.  

Private clinical records dating from February 1999 were 
received in support of the claim showing that the veteran 
came in that month for complaints of cough, congestion, and 
wheezing that he had had for the past four days.  An 
assessment of bronchitis with wheezing was rendered.  It was 
reported that his personal medical history was otherwise 
negative.  Medication was prescribed.  In March 1999, he was 
treated for complaints that included a productive yellowish 
cough of approximately two months' duration.  Assessments of 
acute bronchitis and exercise-induced bronchospasm were 
recorded.  Diagnoses of asthmatic bronchitis and asthma were 
provided in August and September 1999, respectively. 

The veteran presented to the emergency room at MedCenter One 
in December 1999 with reported severe symptoms of asthma and 
markedly decreased pulmonary flows.  It was indicated that he 
was originally diagnosed with asthma one year before.  A 
history of bronchospastic lung disease in the form of asthma 
since January or February 1999 was noted.  He was admitted 
for treatment with a diagnosis of acute asthma exacerbation.

Subsequently received was a statement dated in August 2004 
from a former fellow service member, and December 2005 
letters from the veteran's mother and sisters attesting to 
his diminished breathing capacity and shortness of breath 
after returning from Korea in 1997 to a station in Colorado.

Pursuant to the Board's March 2006 remand, the veteran was 
afforded a VA examination for compensation and pension 
purposes in May 2006.  It was noted that the claims folder 
was reviewed.  A detailed background, medical history and 
clinical course of treatment were obtained.  The appellant 
was afforded a comprehensive physical examination, to include 
pulmonary function studies.  Following examination, the 
examiner stated that "I think it is pretty clear, based on 
the history and review of the claims folder hat his problem 
with asthma began in the service and was manifested initially 
by his marked decrease in exercise tolerance once he arrived 
in Colorado Springs." 

Legal Analysis

As indicated previously, the veteran's service medical 
records are not available through no fault of his own, and 
efforts to retrieve them have been unsuccessful.  
Consequently, it is difficult to verify whether or not he was 
treated for respiratory symptoms consistent with incipient 
asthma in service.  The Board notes, however, that the 
appellant has provided significant lay evidence of 
compromised breathing and some shortness of breath during the 
last year of his service.  The clinical evidence also 
reflects that within six months of discharge from active 
duty, he had developed substantial symptoms of an asthmatic 
process.  Moreover, when afforded VA examination in March 
2006, the examiner elicited a detailed chronology of events 
that led to an unambiguous conclusion that the veteran's 
asthma began during service.  Under the circumstances, the 
Board finds that the evidence is at least in equipoise to 
conclude that asthma is of service onset. See §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  
Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board concedes service connection for asthma. 


ORDER

Service connection for asthma is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


